                                                                                                   Case 20-01083-abl          Doc 1   Entered 07/23/20 16:10:34      Page 1 of 10




                                                                                              1   Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                  Email: jhoumand@houmandlaw.com                        Electronically Filed On: July 23, 2020
                                                                                              2   Bradley G. Sims, Esq, (NV Barn No. 11713)
                                                                                                  Email: bsims@houmandlaw.com
                                                                                              3   HOUMAND LAW FIRM, LTD.
                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              4   Las Vegas, NV 89148
                                                                                                  Telephone:    702/720-3370
                                                                                              5   Facsimile:    702/720-3371

                                                                                              6   Counsel for Shelley D. Krohn, Chapter 7 Trustee

                                                                                              7
                                                                                              8                               UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                        DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10    In re:                                          Case No. Case No. BK-S-19-17165-ABL
HOUMAND LAW FIRM, LTD.




                                                                                             11    JAMES PAUL SCHRAMM and                          Chapter 7
                                                                                                   RENELYN GUILLERMO SCHRAMM,
                                                                                             12
                                                                                                                     Debtors.
                                                                                             13
                                                                                                   SHELLEY D. KROHN, Chapter 7 Trustee,            Adv. Proc. No.
                                                                                             14
                                                                                                                     Plaintiff,                    COMPLAINT FOR (1) OBJECTION TO
                                                                                             15    v.                                              DISCHARGE OF DEBTORS PURSUANT
                                                                                             16    JAMES PAUL SCHRAMM, an individual;              TO 11 U.S.C. § 727(a)(3); (2) OBJECTION
                                                                                                   and RENELYN GUILLERMO                           TO DISCHARGE OF DEBTOR
                                                                                             17                                                    PURSUANT TO 11 U.S.C. § 727(a)(2)(B);
                                                                                                   SCHRAMM, an individual; DOE
                                                                                                   individuals 1-10; and ROE corporations 1-       (3) OBJECTION TO DISCHARGE OF
                                                                                             18
                                                                                                   10,                                             DEBTORS PURSUANT TO 11 U.S.C. §
                                                                                             19                                                    727(a)(4)(A); (4) OBJECTION TO
                                                                                                                     Defendants.                   DISCHARGE OF DEBTORS PURSUANT
                                                                                             20                                                    TO 11 U.S.C. § 727(a)(4)(D); OBJECTION
                                                                                                                                                   TO DISCHARGE OF DEBTORS
                                                                                             21                                                    PURSUANT TO 11 U.S.C. § 727(a)(5);
                                                                                                                                                   AND (6) OBJECTION TO DISCHARGE
                                                                                             22
                                                                                                                                                   OF JOINT DEBTOR PURSUANT TO 11
                                                                                             23                                                    U.S.C. § 727(a)(6)(C)

                                                                                             24                                                    Judge: Honorable August B. Landis
                                                                                             25
                                                                                             26             Shelley D. Krohn (alternatively, “Plaintiff” or “Trustee”), the duly appointed Chapter 7

                                                                                             27   Trustee in the above-captioned bankruptcy case and plaintiff in the above-captioned adversary

                                                                                             28   proceeding, by and through her counsel, Jacob L. Houmand, Esq. and Bradley G. Sims, Esq. of

                                                                                                                                                  -1-
                                                                                                      Case 20-01083-abl     Doc 1   Entered 07/23/20 16:10:34        Page 2 of 10




                                                                                              1   the Houmand Law Firm, Ltd., hereby files this complaint against James Paul Schramm

                                                                                              2   (alternatively, “Defendant” or “Debtor”), Renelyn Guillermo Schramm (alternatively, “Co-

                                                                                              3   Defendant” or “Joint Debtor”), Doe individuals 1-10, and Roe corporations 1-10 (the foregoing

                                                                                              4   named Defendants shall be referred to collectively herein as “Defendants” or “Debtors”) and

                                                                                              5   alleges the following:

                                                                                              6                                JURISDICTIONAL ALLEGATIONS

                                                                                              7           1.     This is an adversary proceeding within the meaning of Federal Rule of Bankruptcy

                                                                                              8   Procedure 7001.1
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9           2.     This adversary proceeding arises out of and is related to the above-captioned
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Chapter 7 case before the United States Bankruptcy Court (the “Bankruptcy Case”). This Court
HOUMAND LAW FIRM, LTD.




                                                                                             11   has jurisdiction in the instant adversary proceeding pursuant to 28 U.S.C. §§ 157 and 1334 of the

                                                                                             12   Bankruptcy Code and relate to the Bankruptcy Case.

                                                                                             13           3.     Venue is proper under 28 U.S.C. § 1409.

                                                                                             14           4.     This action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(J). If this

                                                                                             15   adversary proceeding is determined to be “noncore,” Plaintiff consents to the entry of final orders

                                                                                             16   or judgments by the bankruptcy judge.

                                                                                             17           5.     Defendants may be served with process in accordance with FRBP 7004,

                                                                                             18   incorporated by FRCP 4.

                                                                                             19           6.     By Order entered July 6, 2020, [ECF No. 190]2 the deadline for Trustee to file this

                                                                                             20   objection to discharge was extended up to and including July 24, 2020.

                                                                                             21   ...

                                                                                             22   ...

                                                                                             23
                                                                                             24   1
                                                                                                   Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                             25   U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                                  Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                             26   Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                                  States Bankruptcy Court for the District of Nevada will be referred to as the “Local Rules.”
                                                                                             27
                                                                                                  2
                                                                                                    In this Complaint, all references to “ECF No.” are to the numbers assigned to the documents
                                                                                             28
                                                                                                  filed in the case as they appear on the docket maintained by the clerk of the court.
                                                                                                                                                  -2-
                                                                                                      Case 20-01083-abl         Doc 1     Entered 07/23/20 16:10:34        Page 3 of 10




                                                                                              1                                                II.     PARTIES

                                                                                              2           7.          Plaintiff repeats, realleges, and incorporates by reference each and every allegation

                                                                                              3   contained in paragraphs 1 through 6 of the Complaint as though full set forth herein.

                                                                                              4           8.          Plaintiff was appointed as the Chapter 7 Trustee in the above-captioned

                                                                                              5   Bankruptcy Case on November 5, 2019 and has acted in that capacity since her appointment.

                                                                                              6           9.          Upon information and belief, the Debtor is an individual currently residing in Las

                                                                                              7   Vegas, Nevada and a debtor in the Bankruptcy Case.

                                                                                              8           10.         Upon information and belief, Joint Debtor is an individual currently residing in Las
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   Vegas, Nevada and a debtor in the Bankruptcy Case.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10           11.         The true names, identities or capacities, whether individual, corporate, political,
HOUMAND LAW FIRM, LTD.




                                                                                             11   associate or otherwise of any Doe and Roe Defendants are unknown to Plaintiff. Plaintiff

                                                                                             12   therefore sues and Doe and Roe Defendants by fictitious names. Plaintiff is informed and does

                                                                                             13   believe, and thereupon alleges, that: each of the Doe and Roe Defendants is responsible in some

                                                                                             14   manner for the acts, actions and omissions herein referred to; each of the Doe and Roe Defendants

                                                                                             15   has proximately caused general and special damages to Plaintiff as herein alleged; and Plaintiff

                                                                                             16   will ask leave of this Court to amend this Complaint to insert the true names and capacities of any

                                                                                             17   said Doe and Roe Defendants when the same have been ascertained by Plaintiff, together with

                                                                                             18   appropriate charging allegations.3

                                                                                             19                III.     GENERAL ALLEGATIONS COMMON TO ALL DEFENDANTS
                                                                                                                                AND ALL CLAIMS FOR RELIEF
                                                                                             20
                                                                                             21           12.         Plaintiff repeats, realleges, and incorporates by reference each and every allegation

                                                                                             22   contained in paragraphs 1 through 11 of the Complaint as though full set forth herein.

                                                                                             23   ...

                                                                                             24   ...

                                                                                             25   ...

                                                                                             26
                                                                                                  3
                                                                                                    In compliance with FRBP 7020 regarding joinder of multiple parties in a single action, the
                                                                                             27   claims asserted against the named Defendants arise out of the same series of transactions and
                                                                                                  involve common issues of fact and law.
                                                                                             28

                                                                                                                                                       -3-
                                                                                                      Case 20-01083-abl      Doc 1   Entered 07/23/20 16:10:34         Page 4 of 10




                                                                                              1           13.     On or about November 5, 2019 (the “Petition Date”), Defendants filed a voluntary

                                                                                              2   bankruptcy pursuant to Chapter 7 of Title 11 of the United States Code [ECF No. 1].4

                                                                                              3           14.     On or about December 11, 2019 the Defendants attended their first 341(a) Meeting

                                                                                              4   of Creditors and testified that they sold a vehicle post-petition and disposed of the proceeds.

                                                                                              5           15.     Plaintiff requested the Defendants turnover any proceeds derived from the post-

                                                                                              6   petition sale of the vehicle.

                                                                                              7           16.     Plaintiff also requested various amendments to the Defendants’ bankruptcy

                                                                                              8   schedules and statement of financial affairs to document omitted assets and transfers.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9           17.     On or about December 11, 2019, Plaintiff continued the Debtors’ 341(a) Meeting
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   of Creditors to January 10, 2020, at 9:00 a.m.
HOUMAND LAW FIRM, LTD.




                                                                                             11           18.     On or about January 7, 2020, Defendants filed an Amended Statement of Financial

                                                                                             12   Affairs, indicating, inter alia, that they had received $80,000.00 from insurance in October, 2019

                                                                                             13   (the “Insurance Proceeds”).

                                                                                             14           19.     On or about January 10, 2020, Plaintiff continued the Defendants’ 341(a) Meeting

                                                                                             15   of Creditors until February 7, 2020, at 9:00 a.m.

                                                                                             16           20.     On or about February 7, 2020, Plaintiff held a continued 341(a) Meeting of

                                                                                             17   Creditors. While the Debtor appeared, the Joint Debtor failed to appear at the continued meeting.

                                                                                             18           21.     On or about February 10, 2020, Plaintiff continued the Debtors’ 341(a) Meeting of

                                                                                             19   Creditors until February 28, 2020, at 9:00 a.m.

                                                                                             20           22.     On or about February 28, 2020, Defendants provided certain documentation

                                                                                             21   purporting to document the disposal of the Insurance Proceeds, however, the documentation

                                                                                             22   provided does not completely document the disposition of the Insurance Proceeds.

                                                                                             23           23.     On or about March 2, 2020, Plaintiff continued Defendants’ 341(a) Meeting of

                                                                                             24   Creditors until March 25, 2020, at 9:00 a.m.

                                                                                             25           24.     On or about March 23, 2020, Plaintiff continued the Debtors’ 341(a) Meeting of

                                                                                             26   Creditors until May 8, 2020, at 3:30 p.m.

                                                                                             27
                                                                                                  4
                                                                                                    All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                             28
                                                                                                  they appear on the docket maintained by the clerk of the court.
                                                                                                                                                    -4-
                                                                                                   Case 20-01083-abl        Doc 1    Entered 07/23/20 16:10:34        Page 5 of 10




                                                                                              1          25.     On or about March 30, 2020, Defendants filed an Amended Statement of Financial

                                                                                              2   Affairs [ECF No. 165].

                                                                                              3          26.     In response to question six in the Amended Statement of Financial Affairs [ECF

                                                                                              4   No. 165], Defendants indicated that they had not paid any creditor more than six hundred dollars

                                                                                              5   ($600.00) in the ninety days preceding the filing of the bankruptcy.

                                                                                              6          27.     Upon information and belief, Defendants testified on multiple occasions that they

                                                                                              7   had paid more than six hundred dollars ($600.00) to individual creditors.

                                                                                              8          28.     On or about April 22, 2020, Plaintiff filed a notice of Rescheduled 341(a) Meeting
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   that stated the Defendants’ 341(a) Meeting of Creditors would be continued until May 8, 2020 at
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   3:30 p.m. [ECF No. 175].
HOUMAND LAW FIRM, LTD.




                                                                                             11          29.     Upon information and belief, Defendants had actual notice of the continued

                                                                                             12   meeting of creditors, as the certificate of service filed with the Court indicates that the notice of

                                                                                             13   the rescheduled meeting was sent to the Debtors at their home address [ECF No. 176].

                                                                                             14          30.     On or about May 8, 2020, Plaintiff held a continued 341(a) Meeting of Creditors

                                                                                             15   and both Defendants failed to appear.

                                                                                             16          31.     On or about July 17, 2020, Plaintiff held a continued 341(a) Meeting of Creditors

                                                                                             17   where only the Debtor appeared and the Joint Debtor failed to appear.

                                                                                             18          32.     During the July 17, 2020 341(a) meeting, the Debtor provided multiple untruthful

                                                                                             19   answers to questions, including, but not limited to, that he had not reviewed various amendments

                                                                                             20   to his petition and schedules, and that he had no cash on hand at the time of his bankruptcy filing.

                                                                                             21          33.     Upon information and belief, on or about October 14, 2019, Defendants received a

                                                                                             22   check in the amount of thirty-eight thousand two hundred eighty dollars and eighty-two cents

                                                                                             23   ($38,280.82) that represents a partial payment of the Insurance proceeds.

                                                                                             24          34.     Upon information and belief, Defendants only provided documentation of

                                                                                             25   expenditures totaling approximately fourteen thousand five hundred seventy-seven dollars and

                                                                                             26   seventy-eight cents ($14,577.78) between October 14, 2019 and the petition date.

                                                                                             27          35.     Defendants have testified that no other documentation of expenses between

                                                                                             28   October 14, 209 and the petition date exists.

                                                                                                                                                   -5-
                                                                                                   Case 20-01083-abl        Doc 1     Entered 07/23/20 16:10:34         Page 6 of 10




                                                                                              1          36.      Defendants have failed to produce any type of evidence to Plaintiff as to the

                                                                                              2   whereabouts of the remainder of the Insurance Proceeds, which total approximately twenty-three

                                                                                              3   thousand seven hundred three dollars and four cents ($23,703.04).

                                                                                              4                                 IV.      FIRST CLAIM FOR RELIEF

                                                                                              5       (Objection to Discharge Based Upon Debtor’s Failure to Keep and Maintain Records
                                                                                                                     Pursuant to 11 U.S.C. § 727(a)(3) Against Defendants)
                                                                                              6
                                                                                              7          37.      Plaintiff incorporates and realleges paragraphs 1 through 36, as though fully set

                                                                                              8   forth herein.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          38.      Plaintiff objects to the discharge of Defendants pursuant to 11 U.S.C. § 727(a)(3).
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10          39.      Defendants have concealed, destroyed, mutilated, falsified, or failed to keep or
HOUMAND LAW FIRM, LTD.




                                                                                             11   preserve any recorded information pertaining to their financial condition or business transactions,

                                                                                             12   including books, documents, records and papers from which the Debtors’ financial condition or

                                                                                             13   business transactions might be ascertained.

                                                                                             14          40.      Plaintiff has been damaged by the actions of Defendants in an amount to be

                                                                                             15   determined by this Court.

                                                                                             16          41.      Plaintiff reserves the right to supplement this Complaint to plead additional

                                                                                             17   objections to Defendants’ discharge.

                                                                                             18                               V.      SECOND CLAIM FOR RELIEF

                                                                                             19     (Objection to Discharge Based Upon Debtors’ Transfer of Assets Pursuant to 11 U.S.C. §
                                                                                                                               727(a)(2)(B) Against Defendants)
                                                                                             20
                                                                                             21          42.      Plaintiff incorporates and realleges paragraphs 1 through 41, as though fully set

                                                                                             22   forth herein.

                                                                                             23          43.      Plaintiff objects to the discharge of the Debtors pursuant to 11 U.S.C. §

                                                                                             24   727(a)(2)(B).

                                                                                             25          44.      The Debtors have transferred, removed, destroyed, mutilated, or concealed

                                                                                             26   property of the Debtors’ bankruptcy estate after the filing of the petition.

                                                                                             27          45.      Specifically, the Debtors transferred a vehicle without approval of the court and

                                                                                             28   concealed at least twenty-three thousand seven hundred three dollars and four cents ($23,703.04)

                                                                                                                                                   -6-
                                                                                                   Case 20-01083-abl         Doc 1       Entered 07/23/20 16:10:34     Page 7 of 10




                                                                                              1   in cash.

                                                                                              2           46.     These actions were takes with the intent to hinder, delay, or defraud the Plaintiff in

                                                                                              3   her administration of the Debtors’ bankruptcy estate.

                                                                                              4           47.     Plaintiff has been damaged by the actions of the Debtors in an amount to be

                                                                                              5   determined by this Court.

                                                                                              6           48.     Plaintiff reserves the right to supplement this Complaint to plead additional

                                                                                              7   objections to the Debtors’ discharge.

                                                                                              8                                  VI.      THIRD CLAIM FOR RELIEF
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9    (Objection to Discharge Based Upon Debtor’s Knowing and Fraudulent False Oath and/or
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                                    Account Made In Connection with Bankruptcy Case Pursuant to 11 U.S.C. § 727(a)(4)(A)
                                                                                             10                                     Against Defendants)
HOUMAND LAW FIRM, LTD.




                                                                                             11           49.     Plaintiff incorporates and realleges paragraphs 1 through 48, as though fully set

                                                                                             12   forth herein.

                                                                                             13           50.     Plaintiff objects to the discharge of Defendants pursuant to 11 U.S.C. §

                                                                                             14   727(a)(4)(A).

                                                                                             15           51.     Defendants are not entitled to a discharge because Defendants knowingly and

                                                                                             16   fraudulently made false oaths and accounts in connection with their Statement of Financial

                                                                                             17   Affairs.

                                                                                             18           52.     Defendants are not entitled to a discharge because Defendants knowingly and

                                                                                             19   fraudulently made false oaths and accounts in connection with the disposition of the Insurance

                                                                                             20   Proceeds.

                                                                                             21           53.     These omissions were intended to prevent Plaintiff from recovering Defendants’

                                                                                             22   assets for the benefit of creditors.

                                                                                             23           54.     The false oaths and accounts related to material facts in the bankruptcy proceeding.

                                                                                             24           55.     The false oaths and accounts, among other things, prevented Plaintiff from

                                                                                             25   discovering assets of the Debtors that could be used to satisfy his creditors.

                                                                                             26           56.     Plaintiff has been damaged by the actions of Defendants in an amount to be

                                                                                             27   determined by this Court.

                                                                                             28   ...

                                                                                                                                                    -7-
                                                                                                   Case 20-01083-abl        Doc 1     Entered 07/23/20 16:10:34        Page 8 of 10




                                                                                              1                               VII.    FOURTH CLAIM FOR RELIEF

                                                                                              2   (Objection to Discharge Based Upon Debtor’s Withholding of Books, Documents, Records,
                                                                                                  and Papers Relating to the Debtor’s Property and Financial Affairs Pursuant to 11 U.S.C. §
                                                                                              3                               727(a)(4)(D) Against Defendants)
                                                                                              4          57.      Plaintiff incorporates and realleges paragraphs 1 through 56, as though fully set

                                                                                              5   forth herein.

                                                                                              6          58.      Plaintiff objects to the discharge of Defendants pursuant to 11 U.S.C. §

                                                                                              7   727(a)(4)(D).

                                                                                              8          59.      Plaintiffs is an officer of Defendants’ bankruptcy estate and is entitled to
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   possession of information relating to Defendants’ property and financial affairs, including books,
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   documents, records, and papers.
HOUMAND LAW FIRM, LTD.




                                                                                             11          60.      Defendants have willfully withheld from Plaintiff books, documents, records, and

                                                                                             12   papers relating to Defendants’ property of financial affairs.

                                                                                             13          61.      Plaintiff has been damaged by the actions of Defendants in an amount to be

                                                                                             14   determined by this Court.

                                                                                             15                                 VIII. FIFTH CLAIM FOR RELIEF

                                                                                             16    (Objection to Discharge Based Upon Debtors’ Failure to Explain the Loss or Deficiency of
                                                                                                                 Assets Pursuant to 11 U.S.C. § 727(a)(5) Against Defendants)
                                                                                             17
                                                                                             18          62.      Plaintiff incorporates and realleges paragraphs 1 through 61, as though fully set

                                                                                             19   forth herein.

                                                                                             20          63.      Plaintiff objects to the discharge of Defendants pursuant to 11 U.S.C. § 727(a)(5).

                                                                                             21          64.      Defendants have failed to explain satisfactorily, before the determination of the

                                                                                             22   denial of discharge, any loss of assets or deficiency of assets to meet Defendants’ liabilities.

                                                                                             23          65.      Defendants have failed to explain the loss of significant assets that were under

                                                                                             24   their control in the months preceding the filing of the bankruptcy petition.

                                                                                             25          66.      Specifically, Defendants have failed to provide a reasonable explanation for the

                                                                                             26   loss of at least twenty-three thousand seven hundred three dollars and four cents ($23,703.04) of

                                                                                             27   the Insurance Proceeds.

                                                                                             28   ...

                                                                                                                                                   -8-
                                                                                                   Case 20-01083-abl        Doc 1     Entered 07/23/20 16:10:34        Page 9 of 10




                                                                                              1          67.      Defendants have failed to produce documentation concerning the whereabouts of

                                                                                              2   at least twenty-three thousand seven hundred three dollars and four cents ($23,703.04).

                                                                                              3          68.      Plaintiff has been damaged by the actions of Defendants in an amount to be

                                                                                              4   determined by this Court.

                                                                                              5                                 IX.    SIXTH CLAIM FOR RELIEF

                                                                                              6    (Objection to Discharge Based Upon Joint Debtor’s Failure to Attend testify at the 341(a)
                                                                                                       Meeting of Creditors Pursuant to 11 U.S.C. § 727(a)(6)(C) Against Joint Debtor)
                                                                                              7
                                                                                              8          69.      Plaintiff incorporates and realleges paragraphs 1 through 68, as though fully set
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   forth herein.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10          70.      Plaintiff objects to the discharge of Joint Debtor pursuant to 11 U.S.C. §
HOUMAND LAW FIRM, LTD.




                                                                                             11   727(a)(6)(C).

                                                                                             12          71.      Joint Debtor failed to attend and testify at any continued 341(a) meeting after

                                                                                             13   January 10, 2020.

                                                                                             14          72.      No order has been entered excusing the Joint Debtor from testifying at the

                                                                                             15   continued 341(a) meetings in question.

                                                                                             16          73.      Joint Debtor has therefore failed to sufficiently testify in her bankruptcy case as

                                                                                             17   required by 11 U.S.C. §§ 521 and 341(a).

                                                                                             18          74.      Plaintiff has been damaged by the actions of Defendants in an amount to be

                                                                                             19   determined by this Court.

                                                                                             20          WHEREFORE, Plaintiff prays for relief as follows:

                                                                                             21          1.       With respect to the first claim for relief, Plaintiff respectfully requests that the

                                                                                             22   Court determine that Defendants are ineligible for a discharge pursuant to 11 U.S.C. § 727(a)(3).

                                                                                             23          2.       With respect to the second claim for relief, Plaintiff respectfully requests that the

                                                                                             24   Court determine that Defendants are ineligible for a discharge pursuant to 11 U.S.C. §

                                                                                             25   727(a)(2)(B)

                                                                                             26          3.       With respect to the third claim for relief, Plaintiff respectfully requests that the

                                                                                             27   Court determine that Defendants are ineligible for a discharge pursuant to 11 U.S.C. §

                                                                                             28   727(a)(4)(A).

                                                                                                                                                   -9-
                                                                                                  Case 20-01083-abl        Doc 1     Entered 07/23/20 16:10:34        Page 10 of 10




                                                                                              1          4.       With respect to the fourth claim for relief, Plaintiff respectfully requests that the

                                                                                              2   Court determine that Defendants are ineligible for a discharge pursuant to 11 U.S.C. §

                                                                                              3   727(a)(4)(D).

                                                                                              4          5.       With respect to the fifth claim for relief, Plaintiff respectfully requests that the

                                                                                              5   Court determine that Defendants are ineligible for a discharge pursuant to 11 U.S.C. § 727(a)(5).

                                                                                              6          6.       With respect to the fixth claim for relief, Plaintiff respectfully requests that the

                                                                                              7   Court determine that Joint Debtor is ineligible for a discharge pursuant to 11 U.S.C. §

                                                                                              8   727(a)(6)(C)
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          7.       For attorneys’ fees and costs of suit in an amount to be determined in this
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Adversary Proceeding.
HOUMAND LAW FIRM, LTD.




                                                                                             11          8.       For such other relief as this Court may deem just and proper.

                                                                                             12          Dated this 23rd of July, 2020.

                                                                                             13                                                     HOUMAND LAW FIRM, LTD.

                                                                                             14                                                     By: /s/ Bradley G. Sims, Esq.
                                                                                                                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                             15                                                     Bradley G. Sims, Esq, (NV Barn No. 11713)
                                                                                                                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                             16                                                     Las Vegas, NV 89148
                                                                                                                                                    Telephone: 702/720-3370
                                                                                             17                                                     Facsimile: 702/720-3371
                                                                                             18
                                                                                                                                                    Counsel for Shelley D. Krohn, Chapter 7 Trustee
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                  -10-
